                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                               SOUTHERN DIVISION


 In the Matter of the Application
 Regarding                               No. H\
 20-016-04                              ORDER FOR PEN REGISTER AND
                                        TRAP/TRACE DEVICE



      Jennifer D. Mammenga, on behalf of the United States, has submitted an

application pursuant to 18 U.S.C. §§ 3122 and 3123, requesting that the Court

issue an Order authorizing the installation and use of pen registers and trap and
trace devices ("pen-trap devices") on the account associated with subscriber

described in Attachment A, which is incorporated into this Order by reference.

      The Court finds that an attorney for the government has submitted the

application and has certified that the information likely to be obtained by such

installation and use is relevant to an ongoing criminal investigation being
conducted by the United States Marshals Service of unknown individuals in

connection with possible violations of 18 U.S.C. § 2241(a).

      IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that the

United States Marshals Service may install and use pen-trap devices to record,

decode, and/or capture dialing, routing, addressing, and signaling information

assoeiated with each communication to or from the account associated with

subscriber described in Attachment A., including the date, time, and duration of

the commimication, and the following, without geographic limit:

         ■   IP addresses, including IP addresses assoeiated with access to the
             account;
           ■ Headers of email messages, including the source and destination
             network addresses, as well as the routes of transmission and size of
              the messages, but not content located in headers, such as subject
              lines; and
           ■ the number and size of any attachments.

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(1), that the
use and installation of the foregoing is authorized for sixty days from the date of

this Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) and
3124(a)-(b), that Facehook and any other person or entity providing wire or

electronic communication service in the United States whose assistance may,
pursuant to 18 U.S.C.§ 3123(a), faciUtate the execution of this Order shall, upon

service of this Order, furnish information, facilities, and technical assistance

necessary to install the pen-trap devices, including installation and operation of

the pen-trap devices unobtrusively and with minimum disruption of normal

service;

      IT IS FURTHER ORDERED that the United States Marshals Service

reasonably compensate Facebook and any other person or entity whose

assistance facilitates execution of this Order for reasonable expenses incurred

in complying with this Order;

      IT IS FURTHER ORDERED that Facebook and any other person or entity

whose assistance may facilitate execution of this Order notify the applicant and

the United States Marshals Service of any changes relating to the account

associated with subscriber described in Attachment A, including changes to

subscriber information, and to provide prior notice to the United States Marshals



                                       -2-
Service before terminating or changing service to the account associated with

subscriber;

      IT IS FURTHER ORDERED that the United States Marshals Service and

the applicant have access to the information collected by the pen-trap devices as
soon as practicable, twenty-four hours per day, or at such,other times as may
be acceptable to the United States Marshals Service, for the duration of the

Order;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that
Facebook and any other person or entity whose assistance facilitates execution

of this Order, and their agents and employees, shall not disclose in any manner,

directly or indirectly, by any action or inaction, the existence of the application

and this Order, the pen-trap devices, or the investigation to any person, unless

and until otherwise ordered by the Court, except that Facebook may disclose

this Order to an attorney for Facebook for the purpose of receiving legal advice;

      IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 2703(c)(1)(B) and
(d), that the Internet and Mail Service Provider(s) revealed from the IP and email

addresses captured on the pen register and trap and trace device and the IP

addresses produced on the IP address history log, provide all information

concerning the account assigned the specific IP and/or email addresses at the

specific date and time, to include without limitation all subscriber information,

caller identification/ANI information if the account is a dial up account or

physical termination point if the account is Cable, DSL, ISDN, Tl, and any

cellular handset information such as(MEID,IMEI,MIN,MDC,MAC address) or the


                                       -3-
like;

        IT IS FURTHER ORDERED that the Clerk of the Court shall provide the
United States Attorney's Office with three certified copies of this application and
Order, and shall provide copies of this Order to the United States Marshals

Service and Facebook upon request.



Dated:

                                     BY THE COURT:




                                     VERONICA L. DUFFY
                                     United States Magistrate Judge




                                       -4-
